Citation Nr: 1410085	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-03 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 2009, for the grant of service connection for a low back disability.

2.  Entitlement to an effective date earlier than June 30, 2009, for the grant of service connection for chronic left ankle strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1998 to October 2002 and from April 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the VA Regional Office (RO) in Boston, Massachusetts.  

In November 2013, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  An original claim for service connection for a low back disorder was filed on January 22, 2003.

2.  An unappealed rating decision dated in June 2003 denied service connection for a low back disorder.

3.  A claim for service connection for a low back disorder was not thereafter received until June 30, 2009.  

4.  Evidence received after the June 2003 denial includes pertinent service treatment records in existence but unavailable for consideration at the time of the prior decision.

5.  An original claim for service connection for a left ankle disorder was filed on June 30, 2009.  

6.  In September 2009, the RO granted service connection for a low back disorder and a chronic left ankle strain effective from June 30, 2009.  

7.  There is no communication of record prior to June 30, 2009, that can be construed as a formal or informal claim for VA compensation benefits based on a left ankle disorder.


CONCLUSIONS OF LAW

1.  Since the RO's June 2003 denial of service connection for a low back disorder, official service department records have been received that are relevant to the issue; hence, reconsideration is warranted.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1103 (2013).

2.  The criteria for an effective date of January 22, 2003, for the grant of service connection for a low back disability have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2013).

3.  The criteria for an effective date prior to June 30, 2009, for the grant of service connection for chronic left ankle strain have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in July 2009 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Veteran's claims arise from his disagreement with the effective dates assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letter informed the Veteran of the criteria for an effective date.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent examinations were obtained July 2009 and August 2009.  38 C.F.R. § 3.159(c)(4).  The examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(2013).

Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c)(1) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2013).

	1.  Low Back Disability

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for his low back disability.  Specifically, he asserts that the effective date should be the date an initial service connection claim was filed in January 2003.  See, e.g., February 2012 substantive appeal.

A review of the claims file shows that there are three separate envelopes containing service records, including STRs.  All three envelopes indicate that the date the records were received is unknown. 

The Veteran initially filed a claim seeking service connection for a low back disorder that was received by the RO on January 22, 2003.  

A rating decision in June 2003 denied the Veteran's claim.  The evidence does not show, nor does the Veteran contend, that he appealed this rating decision.  The rating decision indicates that a copy of the Veteran's STRs and personnel records dated from November 1997 to October 2002 was obtained.  The RO found that the service records were negative for any back condition.  In chronological order of the claims file, with the oldest evidence on the bottom and the newest on top, only one of the three service record envelopes is below the June 2003 rating decision.  This envelope contains a combination of STRs and personnel records; no back complaints are contained in the STRs included in this envelope.  
  
A petition to reopen was received on June 30, 2009.  The other two service department envelopes appear in the claims file between the June 2003 rating decision and the June 2009 claim.  One of the envelopes contains records showing treatment for the Veteran's low back during his first period of service.
In a September 2009 rating decision, the RO granted service connection for a low back disability based in part on the STRs showing low back complaints.

Based on a review of the evidence, the Board concludes that an effective date of January 22, 2003, is warranted for the grant of service connection for a low back disability.  The evidence shows that the Veteran clearly filed a claim seeking service connection for a low back disability in January 2003.  Affording the Veteran the benefit-of-the-doubt, the Board concludes that pertinent service department records that were in existence at the time of the initial rating decision denying that claim had not been associated with the claims file.

Although the date of receipt of the service department envelopes is unknown, as the envelope that contained the Veteran's incomplete STRs and personnel records is below the June 2003 rating decision indicating that they were received prior to the issuance of the decision, after affording the Veteran every benefit-of-the-doubt, the Board concludes that only those records were available at the time of the June 2003 rating decision.  In support of this conclusion, the RO in that rating decision found that the Veteran's STRs showed no low back complaints; the records in this envelope show no complaints.  One of the other envelopes, appearing to be added to the claims file after the June 2003 decision, as evidenced by its location in the claims file, contain the treatment records showing low back complaints.  The Board concludes that the service records showing low back treatment were in existence at the time of the June 2003 rating decision, but were not associated with the claims file at that time.

In light of the Board finding that the Veteran's complete service records were not associated with the claims file at the time of the June 2003 denial, the Board concludes that reconsideration of the Veteran's initial January 22, 2003, claim is warranted.  An award based on all or in part on such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  In this case, as the Veteran's STRs show low back complaints, the evidence suggests that entitlement arose prior to the January 22, 2003, claim.  Therefore, January 22, 2003, is the later of the two dates.  As the effective date is the later of the two dates, the Board concludes that an effective date of January 22, 2003, but no earlier, is warranted.

	2.  Chronic Left Ankle Strain

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for his chronic left ankle strain.  Specifically, he asserts that the effective date should be the date an initial service connection claim was filed in January 2003.  See, e.g., February 2012 substantive appeal.

The Veteran's STRs show left ankle complaints. 

The Veteran filed an initial claim seeking service connection for several disabilities in January 2003.  Although he claimed service connection for his right ankle, he did not claim his left ankle.  

A claim seeking service connection for a left ankle disorder was not received by the RO until June 30, 2009.  The claims file contains no evidence of any claims for the left ankle, either informal or formal, prior to June 30, 2009.  

Based on a review of the evidence, the Board concludes that an effective date earlier than June 30, 2009, for the grant of service connection of chronic left ankle strain is not warranted.  A review of the evidence shows that although the Veteran's STRs showed left ankle complaints, indicating that entitlement arose in service, a claim seeking service connection for such disability was not received until June 30, 2009.  The Board acknowledges that the Veteran did file a prior service connection claim in January 2003; however, while he listed several disabilities at that time, he did not list a left ankle disorder.  There is nothing in that original claim evidencing an intent to file service connection for a left ankle disorder.  The Veteran quite clearly filed for the right ankle, but omitted the left ankle.  There is no evidence that any statement, which can be construed as a claim seeking service connection for a left ankle disability, was received until the June 2009 claim.  

In light of the foregoing, the only effective date for the award of service connection that may be assigned for the Veteran's chronic left ankle strain is the presently assigned date of June 30, 2009.

While the Board recognizes the Veteran's belief that the effective date for the grant of service connection for chronic left ankle strain should be earlier than June 30, 2009, the governing legal authority is clear and specific, and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than June 30, 2009, for the grant of service connection for chronic left ankle strain is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  


ORDER

Entitlement to an effective date of January 22, 2003, but no earlier, for the grant of service connection for a low back disability is warranted.

Entitlement to an effective date earlier than June 30, 2009, for the grant of service connection for chronic left ankle strain is denied.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


